DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 2 is objected to because of the following informalities:  "for each control period" is ambiguous as to the metes and bounds of the limitation.  In particular, “for each control period” is repeated in each limitation in claim 2 but there is no antecedent basis from the 2nd and 3rd usage to the 1st usage of the term so it is unclear if the three “each control period” are the same or different.  Also, “a control period” is in claim 1 and it is unclear if each control period in claim 2 is the same or different from the control period of claim 1.  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  "the control period" is ambiguous as to the metes and bounds of the limitation.  In particular, does “the control period” refer to “a control period” of claim 1 or “each control period” of claim 2?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2013/0212420 (Lawson).


Claim 1:
The cited prior art describes a production system, comprising circuitry configured to: (Lawson: “The subject application relates generally to industrial automation, and, more particularly, to time-stamping of industrial data for cloud-based storage, computing, or analysis.” Paragraph 0002; “FIG. 1 illustrates a high-level overview of an industrial enterprise that leverages cloud-based services. The enterprise comprises one or more industrial facilities 104, each having a number of industrial devices 108 and 110 in use. The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems.” Paragraph 0038; “For example, a component can be, but is not limited to being, a process running on a processor, a processor, a hard disk drive, multiple storage drives (of optical or magnetic storage medium) including affixed (e.g., screwed or bolted) or removably affixed solid-state storage drives; an object; an executable; a thread of execution; a computer-executable program, and/or a computer. By way of illustration, both an application running on a server and the server can be a component. One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers. Also, components as described herein can execute from various computer readable storage media having various data structures stored thereon” paragraph 0033)
collect synchronously collected data synchronized with a control period of a first industrial machine configured to control a second industrial machine; (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
execute predetermined processing on all or a part of the synchronously collected data to acquire output data; and (Lawson: see the input of raw data to the time stamp component 712, the context component 718, the filter component 708, and the aggregation component 706 to generate refined data 716 as illustrated in figure 7; “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis.” Paragraph 0063)
transmit the output data to an external device. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060)

Claim 2:
The cited prior art describes the production system according to claim 1, wherein the production system is configured to: 
collect the synchronously collected data for each control period, (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058; “As an exemplary item of contextual information, context component 804 can associate production shift information to the data indicating a production shift during which the data was generated. Context component 804 may determine the production shift based on the time stamp applied to the data.” Paragraph 0063)
execute the predetermined processing to acquire the output data for each control period, and (Lawson: “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “As an exemplary item of contextual information, context component 804 can associate production shift information to the data indicating a production shift during which the data was generated. Context component 804 may determine the production shift based on the time stamp applied to the data.” Paragraph 0063)
transmit the output data acquired for each control period to the external device. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060; “As an exemplary item of contextual information, context component 804 can associate production shift information to the data indicating a production shift during which the data was generated. Context component 804 may determine the production shift based on the time stamp applied to the data.” Paragraph 0063)

Claim 4:
The cited prior art describes the production system according to claim 1, wherein the production system is configured to: 
execute the predetermined processing on a part of the synchronously collected data to acquire the output data, and (Lawson: “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)
transmit, to the external device, the output data and a data section of the synchronously collected data on which the predetermined processing has not been executed. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)

Claim 5:
The cited prior art describes the production system according to claim 4, wherein the production system is configured to transmit, to the external device, the data section and the output data each having a same time information assigned thereto. (Lawson: “Cloud proxy device 702 includes a time stamp component 712 configured to time-stamp the raw production data, as described in previous examples. In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria. To this end, cloud proxy device 702 includes a context component 718, a filter component 708, and an aggregation component 706 to transform the time-stamped data to refined data 716.” Paragraph 0062; “The respective industrial devices 1004 can include time stamp components (similar to time stamp components 208, 312, 410, 510, 610, or 712 described above) configured to apply a time-stamp to respective items of industrial data prior to sending the data to data analysis system 1002 residing on the cloud platform.” Paragraph 0073)

Claim 6:
The cited prior art describes the production system according to claim 5, 
wherein the first industrial machine includes a control circuit configured to control the second industrial machine, and (Lawson: see the control program 310 in the industrial controller 302 as illustrated in figure 3; “Alternatively, the cloud proxy can be a peer industrial device that collects and time-stamps data from other industrial devices. FIG. 5 depicts a configuration in which an industrial device acts as a cloud proxy for other industrial devices comprising an automation system. An automation system comprises a plurality of industrial devices 506.sub.1-506.sub.N which collectively monitor and/or control one or more controlled processes 502. The industrial devices 506.sub.1-506.sub.N respectively generate and/or collect process data relating to control of the controlled process(es) 502. For industrial controllers such as PLCs or other automation controllers, this can include collecting data from telemetry devices connected to the controller's I/O, generating data internally based on measured process values, etc.” paragraph 0057; “In the present example, industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N. Control program 310 can be any suitable code used to process input signals read into industrial controller 302 and to control output signals from the controller 302, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text. Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049; “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
wherein the time information is time information recorded in the control circuit. (Lawson: “To facilitate time-based analysis of the industrial data on the cloud platform, industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform.” Paragraph 0053; “Cloud proxy device 702 includes a time stamp component 712 configured to time-stamp the raw production data, as described in previous examples. In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria. To this end, cloud proxy device 702 includes a context component 718, a filter component 708, and an aggregation component 706 to transform the time-stamped data to refined data 716.” Paragraph 0062; “The respective industrial devices 1004 can include time stamp components (similar to time stamp components 208, 312, 410, 510, 610, or 712 described above) configured to apply a time-stamp to respective items of industrial data prior to sending the data to data analysis system 1002 residing on the cloud platform.” Paragraph 0073)

Claim 7:
The cited prior art describes the production system according to claim 1, wherein the production system is configured to execute the predetermined processing on a section of the synchronously collected data specified by a user to acquire the output data. (Lawson: “For example, an administrator or other user having suitable administrative privileges can define an upload frequency individually for the respective industrial devices, and device interface component 1014 can provide corresponding configuration instructions to the respective industrial devices 1004 configuring the upload frequencies accordingly.” Paragraph 0074; “FIG. 18 illustrates an exemplary methodology 1800 for provisioning time-stamped industrial data to clients residing in different time zones using a cloud platform. Initially, at 1802, time-stamped industrial data is received at a cloud platform from multiple industrial devices residing in at least two different time zones. At 1804, the time stamps associated with respective items of the received industrial data are converted to a common time standard if the time stamps are not already in a UTC format. At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device. At 1808, the time zone of the client device is determined by a cloud-based service running on the cloud platform. In some scenarios, the local time zone may be explicitly provided by the client device as part of the data request. However, if the client device does not (or is not able to) provide a local time zone, the cloud platform may include a service for determining the time zone of origin for a data request. At 1810, the time stamps for the requested subset of the industrial data are converted to the local time standard of the requesting device based on the time zone determined at step 1808. At 1812, the requested subset of the industrial data is delivered to the client device from the cloud platform.” Paragraph 0094)

Claim 8:
	The cited prior art describes the production system according to claim 1, 
wherein the first industrial machine includes: 
a first control circuit configured to control the second industrial machine; and (Lawson: see the control program 310 in the industrial controller 302 as illustrated in figure 3; “Alternatively, the cloud proxy can be a peer industrial device that collects and time-stamps data from other industrial devices. FIG. 5 depicts a configuration in which an industrial device acts as a cloud proxy for other industrial devices comprising an automation system. An automation system comprises a plurality of industrial devices 506.sub.1-506.sub.N which collectively monitor and/or control one or more controlled processes 502. The industrial devices 506.sub.1-506.sub.N respectively generate and/or collect process data relating to control of the controlled process(es) 502. For industrial controllers such as PLCs or other automation controllers, this can include collecting data from telemetry devices connected to the controller's I/O, generating data internally based on measured process values, etc.” paragraph 0057; “In the present example, industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N. Control program 310 can be any suitable code used to process input signals read into industrial controller 302 and to control output signals from the controller 302, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text. Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049; “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
a second control circuit configured to (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062)
collect the synchronously collected data, (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
acquire the output data, and (Lawson: see the input of raw data to the time stamp component 712, the context component 718, the filter component 708, and the aggregation component 706 to generate refined data 716 as illustrated in figure 7; “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis.” Paragraph 0063)
transmit the output data, (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060)
wherein the second control circuit is configured to: 
collect the synchronously collected data stored in the first control circuit, and (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058; “As an exemplary item of contextual information, context component 804 can associate production shift information to the data indicating a production shift during which the data was generated. Context component 804 may determine the production shift based on the time stamp applied to the data.” Paragraph 0063)
write the collected synchronously collected data into a synchronous area in the second control circuit, (Lawson: “Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049; “The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, or may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory). As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.” Paragraph 0051)
execute the predetermined processing on all or a part of the synchronously collected data written in the synchronous area, and (Lawson: “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)
write the acquired output data into a buffer area in the second control circuit, and (Lawson: “The foregoing example describes chronological aggregation of data sets 1102 and 1104 as being performed on the cloud platform. However, in some scenarios, chronological aggregation can be performed on the plant-floor or enterprise level prior to sending the aggregated data set to the cloud platform. For example, a cloud proxy device (such as cloud proxy devices 506.sub.1, 612, or 702 described above) can receive data sets 1102 and 1104 from respective different industrial devices and time stamp the data sets. The cloud proxy device can then aggregate data sets 1102 and 1104 into chronological data set 1106 and send data set 1106 to the cloud platform for storage and/or analysis. This aggregation can be performed, for example, by aggregation component 706 described above in connection with FIG. 7.” Paragraph 0080; “System applications 1930 take advantage of the management of resources by operating system 1928 through program modules 1932 and program data 1934 stored either in system memory 1916 or on disk storage 1924.” Paragraph 0103; “Memory 214 can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods disclosed.” Paragraph 0048; “Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049)
transmit the output data written in the buffer area to the external device. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060; “As an exemplary item of contextual information, context component 804 can associate production shift information to the data indicating a production shift during which the data was generated. Context component 804 may determine the production shift based on the time stamp applied to the data.” Paragraph 0063; “The cloud proxy device can then aggregate data sets 1102 and 1104 into chronological data set 1106 and send data set 1106 to the cloud platform for storage and/or analysis. This aggregation can be performed, for example, by aggregation component 706 described above in connection with FIG. 7.” Paragraph 0080)

Claim 9:
The cited prior art describes the production system according to claim 1, 
wherein the production system is configured to: 
execute mutually different kinds of the predetermined processing on a plurality of data sections included in the synchronously collected data to acquire a plurality of pieces of output data, and (Lawson: see the input of raw data to the time stamp component 712, the context component 718, the filter component 708, and the aggregation component 706 to generate refined data 716 as illustrated in figure 7; “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis.” Paragraph 0063)
transmit the plurality of pieces of output data to the external device. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060)

Claim 10:
The cited prior art describes the production system according to claim 1, wherein the predetermined processing is filtering processing, scaling processing, or offset processing. (Lawson: “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065)



Claim 11:
The cited prior art describes a data transmission method, comprising: (Lawson: “The subject application relates generally to industrial automation, and, more particularly, to time-stamping of industrial data for cloud-based storage, computing, or analysis.” Paragraph 0002; “FIG. 1 illustrates a high-level overview of an industrial enterprise that leverages cloud-based services. The enterprise comprises one or more industrial facilities 104, each having a number of industrial devices 108 and 110 in use. The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems.” Paragraph 0038; “For example, a component can be, but is not limited to being, a process running on a processor, a processor, a hard disk drive, multiple storage drives (of optical or magnetic storage medium) including affixed (e.g., screwed or bolted) or removably affixed solid-state storage drives; an object; an executable; a thread of execution; a computer-executable program, and/or a computer. By way of illustration, both an application running on a server and the server can be a component. One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers. Also, components as described herein can execute from various computer readable storage media having various data structures stored thereon” paragraph 0033)
collecting synchronously collected data synchronized with a control period of a first industrial machine configured to control a second industrial machine; (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
executing predetermined processing on all or a part of the synchronously collected data to acquire output data; and (Lawson: see the input of raw data to the time stamp component 712, the context component 718, the filter component 708, and the aggregation component 706 to generate refined data 716 as illustrated in figure 7; “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis.” Paragraph 0063)
transmitting the output data to an external device. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060)

Claim 12:
The cited prior art describes a non-transitory computer readable information storage medium storing a program for causing a computer to: (Lawson: “The subject application relates generally to industrial automation, and, more particularly, to time-stamping of industrial data for cloud-based storage, computing, or analysis.” Paragraph 0002; “FIG. 1 illustrates a high-level overview of an industrial enterprise that leverages cloud-based services. The enterprise comprises one or more industrial facilities 104, each having a number of industrial devices 108 and 110 in use. The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems.” Paragraph 0038; “For example, a component can be, but is not limited to being, a process running on a processor, a processor, a hard disk drive, multiple storage drives (of optical or magnetic storage medium) including affixed (e.g., screwed or bolted) or removably affixed solid-state storage drives; an object; an executable; a thread of execution; a computer-executable program, and/or a computer. By way of illustration, both an application running on a server and the server can be a component. One or more components can reside within a process and/or thread of execution, and a component can be localized on one computer and/or distributed between two or more computers. Also, components as described herein can execute from various computer readable storage media having various data structures stored thereon” paragraph 0033)
collect synchronously collected data synchronized with a control period of a first industrial machine configured to control a second industrial machine; (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
execute predetermined processing on all or a part of the synchronously collected data to acquire output data; and (Lawson: see the input of raw data to the time stamp component 712, the context component 718, the filter component 708, and the aggregation component 706 to generate refined data 716 as illustrated in figure 7; “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis.” Paragraph 0063)
transmit the output data to an external device. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060)

Claim 13:
The cited prior art describes the production system according to claim 2, 
wherein the production system is configured to: 
execute the predetermined processing on a part of the synchronously collected data to acquire the output data, and (Lawson: “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)
transmit, to the external device, the output data and a data section of the synchronously collected data on which the predetermined processing has not been executed. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)

Claim 15:
The cited prior art describes the production system according to claim 2, wherein the production system is configured to execute the predetermined processing on a section of the synchronously collected data specified by a user to acquire the output data. (Lawson: “For example, an administrator or other user having suitable administrative privileges can define an upload frequency individually for the respective industrial devices, and device interface component 1014 can provide corresponding configuration instructions to the respective industrial devices 1004 configuring the upload frequencies accordingly.” Paragraph 0074; “FIG. 18 illustrates an exemplary methodology 1800 for provisioning time-stamped industrial data to clients residing in different time zones using a cloud platform. Initially, at 1802, time-stamped industrial data is received at a cloud platform from multiple industrial devices residing in at least two different time zones. At 1804, the time stamps associated with respective items of the received industrial data are converted to a common time standard if the time stamps are not already in a UTC format. At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device. At 1808, the time zone of the client device is determined by a cloud-based service running on the cloud platform. In some scenarios, the local time zone may be explicitly provided by the client device as part of the data request. However, if the client device does not (or is not able to) provide a local time zone, the cloud platform may include a service for determining the time zone of origin for a data request. At 1810, the time stamps for the requested subset of the industrial data are converted to the local time standard of the requesting device based on the time zone determined at step 1808. At 1812, the requested subset of the industrial data is delivered to the client device from the cloud platform.” Paragraph 0094)

Claim 16:
The cited prior art describes the production system according to claim 3, wherein the production system is configured to execute the predetermined processing on a section of the synchronously collected data specified by a user to acquire the output data. (Lawson: “For example, an administrator or other user having suitable administrative privileges can define an upload frequency individually for the respective industrial devices, and device interface component 1014 can provide corresponding configuration instructions to the respective industrial devices 1004 configuring the upload frequencies accordingly.” Paragraph 0074; “FIG. 18 illustrates an exemplary methodology 1800 for provisioning time-stamped industrial data to clients residing in different time zones using a cloud platform. Initially, at 1802, time-stamped industrial data is received at a cloud platform from multiple industrial devices residing in at least two different time zones. At 1804, the time stamps associated with respective items of the received industrial data are converted to a common time standard if the time stamps are not already in a UTC format. At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device. At 1808, the time zone of the client device is determined by a cloud-based service running on the cloud platform. In some scenarios, the local time zone may be explicitly provided by the client device as part of the data request. However, if the client device does not (or is not able to) provide a local time zone, the cloud platform may include a service for determining the time zone of origin for a data request. At 1810, the time stamps for the requested subset of the industrial data are converted to the local time standard of the requesting device based on the time zone determined at step 1808. At 1812, the requested subset of the industrial data is delivered to the client device from the cloud platform.” Paragraph 0094)

Claim 17:
The cited prior art describes the production system according to claim 4, wherein the production system is configured to execute the predetermined processing on a section of the synchronously collected data specified by a user to acquire the output data. (Lawson: “For example, an administrator or other user having suitable administrative privileges can define an upload frequency individually for the respective industrial devices, and device interface component 1014 can provide corresponding configuration instructions to the respective industrial devices 1004 configuring the upload frequencies accordingly.” Paragraph 0074; “FIG. 18 illustrates an exemplary methodology 1800 for provisioning time-stamped industrial data to clients residing in different time zones using a cloud platform. Initially, at 1802, time-stamped industrial data is received at a cloud platform from multiple industrial devices residing in at least two different time zones. At 1804, the time stamps associated with respective items of the received industrial data are converted to a common time standard if the time stamps are not already in a UTC format. At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device. At 1808, the time zone of the client device is determined by a cloud-based service running on the cloud platform. In some scenarios, the local time zone may be explicitly provided by the client device as part of the data request. However, if the client device does not (or is not able to) provide a local time zone, the cloud platform may include a service for determining the time zone of origin for a data request. At 1810, the time stamps for the requested subset of the industrial data are converted to the local time standard of the requesting device based on the time zone determined at step 1808. At 1812, the requested subset of the industrial data is delivered to the client device from the cloud platform.” Paragraph 0094)

Claim 18:
The cited prior art describes the production system according to claim 5, wherein the production system is configured to execute the predetermined processing on a section of the synchronously collected data specified by a user to acquire the output data. (Lawson: “For example, an administrator or other user having suitable administrative privileges can define an upload frequency individually for the respective industrial devices, and device interface component 1014 can provide corresponding configuration instructions to the respective industrial devices 1004 configuring the upload frequencies accordingly.” Paragraph 0074; “FIG. 18 illustrates an exemplary methodology 1800 for provisioning time-stamped industrial data to clients residing in different time zones using a cloud platform. Initially, at 1802, time-stamped industrial data is received at a cloud platform from multiple industrial devices residing in at least two different time zones. At 1804, the time stamps associated with respective items of the received industrial data are converted to a common time standard if the time stamps are not already in a UTC format. At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device. At 1808, the time zone of the client device is determined by a cloud-based service running on the cloud platform. In some scenarios, the local time zone may be explicitly provided by the client device as part of the data request. However, if the client device does not (or is not able to) provide a local time zone, the cloud platform may include a service for determining the time zone of origin for a data request. At 1810, the time stamps for the requested subset of the industrial data are converted to the local time standard of the requesting device based on the time zone determined at step 1808. At 1812, the requested subset of the industrial data is delivered to the client device from the cloud platform.” Paragraph 0094)

Claim 19:
The cited prior art describes the production system according to claim 6, wherein the production system is configured to execute the predetermined processing on a section of the synchronously collected data specified by a user to acquire the output data. (Lawson: “For example, an administrator or other user having suitable administrative privileges can define an upload frequency individually for the respective industrial devices, and device interface component 1014 can provide corresponding configuration instructions to the respective industrial devices 1004 configuring the upload frequencies accordingly.” Paragraph 0074; “FIG. 18 illustrates an exemplary methodology 1800 for provisioning time-stamped industrial data to clients residing in different time zones using a cloud platform. Initially, at 1802, time-stamped industrial data is received at a cloud platform from multiple industrial devices residing in at least two different time zones. At 1804, the time stamps associated with respective items of the received industrial data are converted to a common time standard if the time stamps are not already in a UTC format. At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device. At 1808, the time zone of the client device is determined by a cloud-based service running on the cloud platform. In some scenarios, the local time zone may be explicitly provided by the client device as part of the data request. However, if the client device does not (or is not able to) provide a local time zone, the cloud platform may include a service for determining the time zone of origin for a data request. At 1810, the time stamps for the requested subset of the industrial data are converted to the local time standard of the requesting device based on the time zone determined at step 1808. At 1812, the requested subset of the industrial data is delivered to the client device from the cloud platform.” Paragraph 0094)



20. The production system according to claim 2, 
wherein the first industrial machine includes: 
a first control circuit configured to control the second industrial machine; and (Lawson: see the control program 310 in the industrial controller 302 as illustrated in figure 3; “Alternatively, the cloud proxy can be a peer industrial device that collects and time-stamps data from other industrial devices. FIG. 5 depicts a configuration in which an industrial device acts as a cloud proxy for other industrial devices comprising an automation system. An automation system comprises a plurality of industrial devices 506.sub.1-506.sub.N which collectively monitor and/or control one or more controlled processes 502. The industrial devices 506.sub.1-506.sub.N respectively generate and/or collect process data relating to control of the controlled process(es) 502. For industrial controllers such as PLCs or other automation controllers, this can include collecting data from telemetry devices connected to the controller's I/O, generating data internally based on measured process values, etc.” paragraph 0057; “In the present example, industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N. Control program 310 can be any suitable code used to process input signals read into industrial controller 302 and to control output signals from the controller 302, including but not limited to ladder logic, sequential function charts, function block diagrams, or structured text. Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049; “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
a second control circuit configured to (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062)
collect the synchronously collected data, (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058)
acquire the output data, and (Lawson: see the input of raw data to the time stamp component 712, the context component 718, the filter component 708, and the aggregation component 706 to generate refined data 716 as illustrated in figure 7; “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis.” Paragraph 0063)
transmit the output data, (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060)
wherein the second control circuit is configured to: 
collect the synchronously collected data stored in the first control circuit, and (Lawson: “Cloud proxy device 702 can be any suitable device (such as proxy industrial device 506.sub.1 of FIG. 5, firewall box 612 of FIG. 6, or a dedicated cloud proxy) that gathers raw production data from one or more industrial devices 714.sub.1-714.sub.N and delivers this data to a cloud-based application or service.” Paragraph 0062; “In the configuration depicted in FIG. 5, industrial device 506.sub.1 acts as a proxy for industrial devices 506.sub.2-506.sub.N, whereby raw data 514 from devices 506.sub.2-506.sub.N is sent to the cloud via proxy industrial device 506.sub.1. Industrial devices 506.sub.2-506.sub.N can deliver their raw data 514 to proxy industrial device 506.sub.1 over plant network or backplane 512 (e.g., a Common Industrial Protocol (CIP) network or other suitable network protocol).” Paragraph 0058; “As an exemplary item of contextual information, context component 804 can associate production shift information to the data indicating a production shift during which the data was generated. Context component 804 may determine the production shift based on the time stamp applied to the data.” Paragraph 0063)
write the collected synchronously collected data into a synchronous area in the second control circuit, (Lawson: “Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049; “The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, or may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory). As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.” Paragraph 0051)
execute the predetermined processing on all or a part of the synchronously collected data written in the synchronous area, and (Lawson: “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)
write the acquired output data into a buffer area in the second control circuit, and (Lawson: “The foregoing example describes chronological aggregation of data sets 1102 and 1104 as being performed on the cloud platform. However, in some scenarios, chronological aggregation can be performed on the plant-floor or enterprise level prior to sending the aggregated data set to the cloud platform. For example, a cloud proxy device (such as cloud proxy devices 506.sub.1, 612, or 702 described above) can receive data sets 1102 and 1104 from respective different industrial devices and time stamp the data sets. The cloud proxy device can then aggregate data sets 1102 and 1104 into chronological data set 1106 and send data set 1106 to the cloud platform for storage and/or analysis. This aggregation can be performed, for example, by aggregation component 706 described above in connection with FIG. 7.” Paragraph 0080; “System applications 1930 take advantage of the management of resources by operating system 1928 through program modules 1932 and program data 1934 stored either in system memory 1916 or on disk storage 1924.” Paragraph 0103; “Memory 214 can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods disclosed.” Paragraph 0048; “Data read into or generated by controller 302 can be stored in memory addresses within controller memory (e.g., native memory or removable storage media).” Paragraph 0049)
transmit the output data written in the buffer area to the external device. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060; “As an exemplary item of contextual information, context component 804 can associate production shift information to the data indicating a production shift during which the data was generated. Context component 804 may determine the production shift based on the time stamp applied to the data.” Paragraph 0063; “The cloud proxy device can then aggregate data sets 1102 and 1104 into chronological data set 1106 and send data set 1106 to the cloud platform for storage and/or analysis. This aggregation can be performed, for example, by aggregation component 706 described above in connection with FIG. 7.” Paragraph 0080)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0212420 (Lawson) in view of U.S. Patent Application Publication No. 2018/0143606 (Kawanoue).


Claim 3:
Lawson does not explicitly describe processing in a control period as described below.  However, Kawanoue teaches the processing in a control period as described below.  
The cited prior art describes the production system according to claim 2, wherein the production system is configured to complete the predetermined processing to acquire the output data by an end of the control period. (see the processing in Lawson and the processing in a control period in Kawanoue; Kawanoue: “Referring to FIG. 3, typically it is assumed that the control device (PLC) has a processing cycle in which common processing (step S1), I/O refresh processing (step S2), program execution processing (step S3), and peripheral service processing (step S4) are repeated in a predetermined control period. Time necessary for the performance of the common processing, the I/O refresh processing, the program execution processing, and the peripheral service processing is also referred to as a cycle time.” Paragraph 0051; “The I/O refresh processing (step S2) includes processing of collecting the input data, which is generated when the I/O unit converts the signal from the field, and processing of transmitting the output data calculated by the execution of the program to an object I/O unit. In the I/O refresh processing, a period in which the input data is collected and a period in which the output data is transmitted may be set in each piece of data.” Paragraph 0053; Lawson: see the input of raw data to the time stamp component 712, the context component 718, the filter component 708, and the aggregation component 706 to generate refined data 716 as illustrated in figure 7; “In the present example, cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.” Paragraph 0062; “Filter component 708 can filter the time-stamped and contextualized data according to any specified filtering criterion. In some embodiments, filtering criteria can be defined in a filtering profile associated with cloud proxy device 702. Exemplary filtering criteria can include instructions to discard certain types of data if the data falls outside a defined range. For example, the filtering criteria can specify that weight data collected from a testing device of a particular workcell is to be discarded if the data exceeds a maximum weight value indicative of a faulty reading. In such scenarios, the data to which this filter criterion is to be applied can be identified based on contextual information applied to the data by the context component 718. Filter component 708 can also be configured to identify redundant data collected from two or more of the industrial devices 714.sub.1-714.sub.N, and discard redundant instances of the same data. Again, filter component 708 can leverage contextual information applied by context component 718 to identify instances of redundant data.” Paragraph 0065; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis.” Paragraph 0063)
One of ordinary skill in the art would have recognized that applying the known technique of Lawson, namely, timing stamping industrial data for synchronization, with the known techniques of Kawanoue, namely, a control system for processing I/O data, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Lawson to process industrial data with the teachings of Kawanoue to process control system data would have been recognized by those of ordinary skill in the art as resulting in an improved industrial machine data processing system (i.e., controlling the timing of the processing of industrial data of Lawson based on the teachings of data processing control in Kawanoue).

Claim 14:
The cited prior art describes the production system according to claim 3, 
wherein the production system is configured to: 
execute the predetermined processing on a part of the synchronously collected data to acquire the output data, and (Lawson: “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)
transmit, to the external device, the output data and a data section of the synchronously collected data on which the predetermined processing has not been executed. (Lawson: “For example, after data from industrial devices 714.sub.1-714.sub.N has been time-stamped, contextualized, and filtered, aggregation component 706 can identify related data, which may originate from multiple data sources, and combine the related data into a common upload for delivery to a cloud-based service or application. The resulting refined data 716 can be pushed to the cloud via cloud interface component 704.” Paragraph 0067; “Firewall box 612 can also include a time-stamp component 610, which applies appropriate time-stamps to the gathered raw data 614 prior to pushing the data to the cloud-based application as time-stamped data 604.” Paragraph 0060; “Context component 718 can append contextual information or metadata to the time-stamped data. The contextual information provides context for the industrial data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 8, an exemplary context component 804 for adding contextual information to industrial data is illustrated. Context component 804 receives time-stamped production data 802 and enhances the time-stamped production data 802 with one or more pieces of context data to yield contextualized data 806.” Paragraph 0063; “Context component 804 can also apply an actionable data tag to the industrial data if it is determined that the data requires action to be taken by plant personnel or by the cloud-based application.” Paragraph 0063)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11,314,236 describes an equipment state monitoring device for analyzing operating data of plant equipment.
U.S. Patent Application Publication No. 2019/0064787 describes on-premise edge devices for collecting data from multiple industrial devices and performing local edge-level analytics on the collected data.
U.S. Patent No. 10,725,466 describes a system for processing manufacturing data by processing some data at an edge device and some data at a cloud platform.
U.S. Patent No. 10,620,612 describes a scalable industrial data ingestion and analysis architecture.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116